Citation Nr: 0127120	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  00-05 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by muscle pain of the back and stomach.

2.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The appellant had active duty for training from September 
1976 to December 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of a current disorder 
manifested by muscle pain of the back and stomach.

3.  Following service, the appellant was diagnosed with 
migraine headaches.

4.  The appellant's migraine headaches are not causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A disorder manifested by muscle pain of the back and 
stomach was not incurred or aggravated during active duty for 
training.  38 U.S.C.A. §§ 101(24), 1101, 1131, 1153, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2001).

2.  Migraine headaches were not incurred or aggravated during 
active duty for training.  38 U.S.C.A. §§ 101(24), 1101, 
1131, 1153, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the appellant by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The appellant 
was afforded a hearing before the RO.  The statement of the 
case provided to the appellant and her representative 
informed her of the pertinent laws and regulations and the 
evidence necessary to substantiate her claim.  In March 2001, 
the Board remanded the appellant's claim for additional 
development.  The RO received additional private medical 
records and Social Security Administration records and 
afforded the appellant VA examination.  A supplemental 
statement of the case was provided to the appellant and her 
representative.  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
("[I]f BVA determines that [an] omission . . . did not 
prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").

The appellant claims entitlement to service connection for 
headaches and muscle pain of the back and stomach.  An 
appellant is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The evidence of record consists of service medical records, 
private medical records, Social Security Administration 
records, and a VA examination report.  Private medical 
records dated July 1978 through April 2001 were associated 
with the claims file.  The appellant was afforded a VA 
examination in April 2001.

Service medical records indicate that the appellant reported 
experiencing muscle pain in her stomach and back beginning in 
September 1976.  According to the treatment records, she was 
diagnosed with muscle spasms of the shoulder, neck, stomach, 
and back.  Muscle relaxers were prescribed, and the records 
indicated that the appellant was being treated for shoulder 
and neck spasms prior to entering service.  In early October 
1976, the appellant reported complaints of lower abdominal 
pain with nausea and vomiting, and headaches in the back of 
the head.  Her menstrual cycle was noted as last menstrual 
period on September 21, and then again on October 1.  No 
diagnosis was given.  

Another early October 1976 record indicates that the 
appellant related experiencing pelvic pain, and of one week 
of lower abdominal pain without bowel or urine symptoms.  
Abdominal examination showed a tenderness on the left and a 
normal right side, with no masses. The impression was rule 
out pelvic inflammatory disease.  Later in October 1976, the 
appellant was treated for severe abdominal pain and vaginal 
bleeding, of three weeks duration.  The appellant also 
reported headaches, of two weeks duration.  Her last 
menstrual period was noted as October 17 to October 21.  
Examination showed abdominal tenderness of the right lower 
quadrant, pain to palpation, and epigastric tenderness.  The 
abdomen was soft, there was no rebound or rigidity, and bowel 
signs were normal.  Again, the impression was normal pelvic 
examination and the diagnosis was rule out pelvic 
inflammatory disease.  The appellant was treated again for 
pelvic pain in late October 1976, wherein a pelvic 
examination was normal, without masses or tenderness.  Stool 
was in the bowel, and the appellant complained of lower 
abdominal tenderness along the left side.  In December 1976, 
the appellant was seen for dysmenorrhea and her pelvic 
examination was normal.  

The Board also notes that the appellant's report of medical 
history, taken at the end of her active duty for training 
showed that the appellant reported experiencing swollen or 
painful joints, a change in menstrual pattern, leg cramps, 
and nervousness.  A physician's note on the report stated 
that the appellant did not experience a significant change in 
history, and that the appellant was treated for pelvic 
inflammatory disease with complications from antibiotics in 
October 1976.

Private medical records have also been associated with the 
appellant's claims file.  The appellant was seen for lower 
back pain in July 1978, wherein she would become nauseated if 
she tried to stand erect.  Examination showed left 
costovertebral angle tenderness.  Urinalysis showed trace 
protein, 1+ ketones, 3-8 ERPI cells, and trace bacteria.  The 
diagnosis was a urinary tract infection.  

According to a July 1980 treatment record, the appellant had 
voluntary sterilization.  The record indicates that the 
appellant underwent a fractional dilation and curettage, four 
cervical biopsies, and a laparoscopy with bilateral tubal 
ligation with fallope-rings application.  The diagnoses were 
voluntary sterilization, squamous metaplasia, and chronic 
cervicitis.

In November 1981, records indicate that the appellant 
complained of headaches that start in the back of the head 
and radiate around to the right side.  The appellant reported 
vomiting.  Examination showed that the appellant was alert 
and oriented and there were no motor or sensory deficits.  
The diagnosis was headache with possible hypertension.  
Treatment records dated July 1982, July 1984, and December 
1984 show that the appellant was treated for headaches, 
variously diagnosed as tension headaches, migraines, and 
vascular headaches with tension component.  According to an 
April 1985 record, the appellant was treated for an overdose 
of a barbiturate and acetaminophen, which occurred in an 
effort to get rid of her headaches.   The diagnoses were drug 
overdose, chronic headache, and hypertension.  In September 
1985, the appellant was treated for a migraine headache.  The 
appellant complained of blurred vision, photophobia, and a 
severe frontal headache with nausea and vomiting.  
Examination showed that the appellant's pupils were equal, 
round, and reactive to light, deep tendon reflexes were 3+, 
Babinski's test was negative, and that there were no sensory 
or motor deficits.  The appellant was also seen for migraine 
headaches in October 1985.

According to a September 1995 record, the appellant reported 
bloody urine and pelvic pain.  Examination showed a soft 
tender abdomen in the suprapubic area and mild right low back 
pain to palpation.  The diagnosis was urinary tract 
infection. 

In March 1996, the appellant reported experiencing headaches, 
back pain, and sharp pain behind her left breast.  A history 
of asthma was noted.  The diagnoses were asthma, migraines, 
and hypertension.  A July 1996 record shows that the 
appellant was treated for complaints of chronic back pain in 
the paraspinal areas.  The diagnosis was chronic mid back 
pain aggravated by poor sleep and probable depression, 
possibly secondary to chronic pain.  Records dated October 
and November 1996 showed muscle tightness in the paraspinal 
area secondary to a muscle spasm.  

In April 1997, the appellant received x-rays of her cervical 
and lumbar spine following an auto accident.  X-rays of the 
cervical spine showed evidence of an old trauma C4-5 through 
C6-7 without evidence of an acute fracture.  X-rays of the 
lumbar spine showed degenerative changes at the L3-4 and L4-5 
anteriorly and posterior wedging at the L5-S1.

A May 1997 treatment record shows that a x-ray revealed a 
large renal stone on the right side, and noted that the 
appellant's neck and back were improved, but still 
symptomatic.  In addition, the records noted that the 
appellant continues to experience headaches.  Examination 
showed right paravertebral tenderness into the base of the 
skull and right shoulder.  An October 1997 record indicates 
that the appellant was treated for chest pain and left arm 
and shoulder pain.  The assessment was probable strain.

A May 1998 record indicates that the appellant was treated 
for vaginal bleeding and anemia, status-post tubal ligation 
several years ago.  The appellant related intense lower 
midline abdominal cramping and nausea, but did not report any 
back pain.  A history of headaches and kidney stone were 
noted.  The appellant also related that she never had pelvic 
inflammatory disease.  Abdominal examination showed that the 
abdomen was soft with some very localized suprapubic 
tenderness, without guarding, rebound, or costovertebral 
angle tenderness.  No organomegaly or masses were found.  
Pelvic examination showed normal external genitalia, a 
tightly closed cervix with minimal cervical motion 
tenderness, and some minimal bilateral adnexal tenderness.  
The impression was dysmenorrhea.

In July 1998, the appellant was treated for menorrhagia and 
leiomyoma.  The appellant reported marked menorrhagia, and 
presented with anemia.  The appellant underwent a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy.  
Pathology reports showed a myometrium with benign leiomyomas 
and serosal adhesions, a cervix with squamous metaplasia and 
chronic inflammation, and a secretory endometrium with 
changes suggestive of exogenous hormone therapy.  In 
addition, the appellant's ovaries and fallopian tubes had 
serosal adhesions.  Also in July 1998, the appellant was 
evaluated for a staghorn calculus.  The appellant had 
reported a recent history of right-sided flank and abdominal 
discomfort, as well as a history of hypertension, a 
hemorrhoidectomy, and a hysterectomy.  Physical examination 
revealed abdominal tenderness in the region of the 
hysterectomy incision.  A renal sonogram showed a large 
staghorn calculus, and an intravenous pyelogram and renal 
scan showed a markedly abnormal kidney with minimal function.  
In August 1998, the appellant underwent a right nephrectomy.  
Following the nephrectomy, a pathology report showed that a 
right kidney with extensive nephrolithiasis, chronic 
interstitial nephritis, glomerulosclerosis, and cortical 
atrophy.
 
During follow-up evaluations for the right nephrectomy, from 
August 1998 through November 1998, the appellant complained 
of constipation, some mild pain and numbness surrounding the 
incision and swelling of the belly.  Examination showed a 
soft and nontender abdomen without bulge or flank mass and a 
well-healed incision.  The constipation was resolved by the 
September visit.  The impression at all visits was stable 
progress status-post right nephrectomy.  

At the December 1998 follow-up, the appellant related that 
she fell and had been experiencing a strain and some pain in 
the right flank region.  Physical examination showed that the 
abdomen is soft and nontender.  The right flank incision was 
well healed, but there was tenderness to palpation in the 
region of the incision.  The examining physician noted that 
this tenderness was superior to the incision over the right 
rib cage and that there was mild costovertebral angle 
tenderness on the right side.  The appellant was diagnosed 
with right flank pain status-post fall, more related to the 
muscles of the rib cage than to the surgical site of 
incision.

Records dated February 1999 indicate that the appellant had a 
markedly tender transverse scar on the right flank and mild 
epigastric tenderness of the abdomen.  Records dated July 
1999 indicate that the appellant was treated for headaches 
with nausea and vomiting, which were resolved only 
temporarily.  The appellant also complained of right neck and 
shoulder pain.  Examination showed moderate tenderness of the 
cervical spine with decreased range of motion.  In August 
1999, the appellant reported complaints of back pain, status-
post right nephrectomy, with pain worse at the neck.  A 
review of x-rays revealed a bone spur at L1.  Examination 
showed tenderness at L1 on the left and mild epigastric 
tenderness.  In addition, the appellant underwent an 
intravenous pyelogram due to left flank pain.  According to 
the radiology report, the impression was a normally 
functioning left kidney with no evidence of obstruction, 
space-occupying lesion, or pyelonephritis.  The right kidney 
was noted as being absent.  In September 1999, the appellant 
complained that her "whole body aches."  She also reported 
complaints of headaches, back pain, and gastroesophageal 
reflux disease.  Examination showed mild to moderate 
tenderness of the c-spine, epigastric tenderness of the 
abdomen, and tenderness of L3. 

A letter from Lawrence Reed, M.D., dated December 1999, is 
also of record.  According to Dr. Reed, the appellant is 
treated at his facility, the Westview Medical Center.  Dr. 
Reed also stated that he reviewed "VA medical records 
concerning headaches, abdominal pain, back pain, and other 
outside [physician] records," as well as his own medical 
records.  He also stated that it was his opinion that the 
appellant's "condition could be military related."  He did 
not elaborate further.

In March 2001, the appellant was treated for back pain/strain 
and a headache.  In April 2001, the appellant complained of 
severe left hip and back pain.  An x-ray of the left hip was 
recommended.

Records relating to the appellant's award of Social Security 
disability benefits are also of record.  According to the 
report, the appellant is considered severely impaired due to 
generalized anxiety disorder, severe major depression without 
psychotic symptoms, borderline mental retardation, 
degenerative joint disease, and migraine headaches.  

The appellant was afforded a VA examination in April 2001.  
According to the examination report, the appellant complained 
of low back pain, migraine headaches, and abdominal pain.  
She also indicated that she was not injured while in the 
military, but that she received conservative treatment for 
these disorders while in the military.  She also reported 
that she currently has headaches approximately three times a 
week in the right or left side occipital to temple areas, 
occasionally accompanied by nausea and vomiting and blurred 
vision.  The appellant reported a previous diagnosis of 
vascular migraine headaches.  She related that her headaches 
usually last a few hours, but may last two to three days, and 
that they are usually relieved by sleep.  She also related a 
history of back pain, which radiates to the left leg, 
occasionally causing paresthesia and stiffness.  In addition, 
the appellant reported muscle spasms in the abdominal area 
with constipation, but without a known diagnosis or etiology.  
She reported that she had not undergone an upper 
gastrointestinal or colonoscopy to determine the etiology of 
the abdominal muscle spasm.  The report also indicated that 
the appellant related a medical history that included a total 
abdominal hysterectomy, right nephrectomy, hypertension, low 
back pain, muscle spasms, ulcer disease, migraines, 
degenerative joint disease, depression, and anxiety.  
Physical examination showed that the appellant is alert and 
oriented, with a normal gait and posture.  Pupils were equal, 
round, and reactive to light and accommodation.  Cranial 
nerves were grossly intact, Romberg and cerebella testing was 
normal, and motor strength was 4 out of 5 in all extremities.  
Sensory testing was normal except for the lateral surface of 
the left foot and lumbar spine testing revealed mild 
tenderness from the cervical area to the lumbar spine, 
without spasms.  Range of motion was flexion to 70 degrees, 
extension to 15 degrees, and rotation to 30 degrees 
bilaterally.  The appellant's abdomen was soft, with normal 
bowel sounds, and mild mid-epigastric to right lower quadrant 
tenderness to palpation without any guarding.  There was 
right flank tenderness, with a scar secondary to the right 
nephrectomy.  The examiner stated that a review of the claims 
file showed diagnoses of dysmenorrhea and pelvic pain, as 
related to the appellant's abdomen, lumbar spine, and 
headaches.  A x-ray of the thoracic spine showed spondylosis 
deformans and a x-ray of the lumbar spine showed spondylosis 
deformans and a post-surgical abdomen.  The diagnoses were 
degenerative joint disease of the lumbar spine with mild to 
moderate functional loss secondary to pain and lack of 
endurance, myalgia of the abdomen without functional loss, 
migraine headaches, depression, and arthralgia of the 
thoracic spine.

An addendum to the VA examination report was provided in July 
2001.  According to that report, the examiner opined that the 
muscle pain in the appellant's "stomach and back is not 
related to her current symptoms nor to any of the symptoms 
noted in service [medical] records . . . ."   The examiner 
noted that the appellant's claims file was reviewed 
extensively prior to drawing that conclusion.  The examiner 
also noted that the appellant's complaints relating to her 
abdomen and back while in-service were infrequent and self-
limiting with negative physical examinations.  In addition, 
the examiner noted that the appellant received appropriate 
antibiotic therapy for the pelvic inflammatory disease, which 
was considered curative, and that the appellant's back pain 
was determined to be related to the appellant's menses.  
Likewise, the examiner noted that the appellant's headache 
complaint was also associated with the appellant's menses, as 
there was "no history while in the military of any 
associated symptoms that are common with a classical migraine 
headache, non-classical migraine headache, or any vascular 
type of headache."

At the appellant's February 2000 hearing, the appellant 
testified that she began having headaches and problems with 
her back and abdomen about two weeks into her active duty for 
training, and that her symptoms continued beyond that time.  
She also testified that she has been receiving continuous 
treatment for her headaches and problems with her back and 
abdomen.  She further stated that she has been diagnosed with 
chronic migraine headaches, for which she takes medication.  
In addition, the appellant testified that she got out of the 
Reserves in 1979 because her enlistment was up.

The appellant claims entitlement to service connection for 
muscle pain of the back and stomach.  An award of service 
connection requires that the appellant have a disability as a 
result of a disease or injury incurred during service.  See 
38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 3.303, 3.6(a) 
(Service connection may only be granted for disease or injury 
incurred or aggravated during active duty or any period of 
active duty for training during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; or for any injury incurred 
during any period of inactive duty training in which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty).  The Board recognizes that 
the appellant's service medical records contain evidence of 
complaints and treatment for abdominal pain and for pelvic 
inflammatory disease.  Nonetheless, the appellant does not 
have a current diagnosed disorder relating to her muscle 
spasm of the back and stomach.  "In the absence of proof of 
present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
also observes that the appellant has never required an upper 
gastrointestinal or colonoscopy as a result of her muscle 
spasms of the back and stomach.  The only finding with regard 
to the appellant's muscle spasms of the back and stomach is 
pain.  However, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

In addition, while the Board concedes that the appellant has 
undergone a tubal ligation, a total abdominal hysterectomy, 
and a right nephrectomy since her active duty for training, 
there is simply no evidence that any of these procedures were 
linked to the appellant's complaints during active duty for 
training.  Although Dr. Reed submitted a letter stating that 
the appellant's disorder "could be military related", he 
failed to provide an explanation for attributing these 
procedures or the appellant's current symptomatology to any 
symptomatology reported during the appellant's active duty 
for training. 

Most significantly, the April 2001 VA examination report 
(with addendum) clearly indicates that the appellant's 
symptomatology of muscle spasms of the back and stomach is 
not related to the appellant's complaints during active duty 
for training.  The Board notes that significant weight must 
be placed on the recent VA examination report.  The examiner, 
who had the benefit of reviewing the entire evidentiary 
record as well as opportunity to examine the appellant, 
clearly concluded that examination of the appellant's service 
medical records was negative for a disability consistent with 
muscle spasms of the back and abdomen.  According to the 
examiner, the appellant's complaints relating to her abdomen 
and back were infrequent and appeared to be related to the 
appellant's menses.  Likewise, the appellant's pelvic 
inflammatory disease was self-limiting and the appellant 
received the appropriate, curative antibiotic therapy.  
Similarly, although private treatment records show evidence 
of an old trauma to C4-5 through C6-7, the appellant's neck 
and shoulder pain existed prior to service.  Furthermore, the 
appellant's degenerative joint disease is of the lumbar 
spine, and the appellant has not attributed a back injury 
during service to her degenerative joint disease.  Therefore, 
the Board finds that the appellant is not entitled to service 
connection for a disorder manifested by muscle spasms of the 
back and stomach.  See Brammer at 225 ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").

Additionally, the Board finds that the evidence of record 
does not establish service connection for the appellant's 
headaches.  As stated earlier, an award of service connection 
requires that the appellant incur a disease or injury during 
active service. See 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. 
§§ 3.303, 3.6(a).  The appellant's headaches did not have 
their onset during her period of active duty for training.  
The appellant was not diagnosed with migraine headaches until 
November 1981, nearly five years from the appellant's date of 
separation from active duty for training.  And, while the 
Board acknowledges that the appellant was treated for 
headaches in service, the service medical records indicate 
that the appellant's headaches were associated with abdominal 
pain and vaginal bleeding, and that no diagnosis pertaining 
to the appellant's headaches was noted.  Moreover, as the VA 
examiner noted in the addendum to the examination report, the 
appellant's headache symptomatology did not include any 
symptoms commonly associated with migraine headaches or any 
type of vascular headaches.  The only evidence of record 
linking the appellant's headaches to her active duty for 
training is the letter from Dr. Reed, who based his opinion 
on the history as related by the appellant and her service 
medical records, but failed to indicate a rationale for his 
opinion that her headaches could be related to the 
appellant's active duty for training.  Thus, the Board finds 
that the opinion by the VA examiner, which was based on 
examination of the appellant, consideration of the 
appellant's assertions and history, and a review of the prior 
evidence of record, and which provides a convincing 
rationale, to be more persuasive.  Accordingly, without 
competent medical evidence of a link between the appellant's 
headaches while on active duty for training and her current 
migraine headaches, the Board finds that the appellant is not 
entitled to service connection for her headaches. 

Therefore, the Board finds that the preponderance of evidence 
is against the appellant's claims of entitlement to service 
connection for headaches and for a disorder manifested by 
muscle spasms of the back and stomach.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to reasonable doubt in favor of the appellant, the 
provisions of 38 U.S.C.A. § 5107, as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for headaches is denied.

Service connection for a disorder manifested by muscle spasms 
of the back and stomach is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

